 


114 HR 1184 IH: Medicare Skilled Nursing and Home Health Services Continuity of Care Act of 2015
U.S. House of Representatives
2015-02-27
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I 
114th CONGRESS 1st Session 
H. R. 1184 
IN THE HOUSE OF REPRESENTATIVES 
 
February 27, 2015 
Mr. Sessions introduced the following bill; which was referred to the Committee on Energy and Commerce, and in addition to the Committee on Ways and Means, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concerned 
 
A BILL 
To amend title XVIII of the Social Security Act to revise Medicare coverage and payment for advanced surgical dressings in skilled nursing facilities and home health settings, and for other purposes. 
 
 
1.Short title; purpose 
(a)Short title This Act may be cited as the Medicare Skilled Nursing and Home Health Services Continuity of Care Act of 2015. (b)PurposeThe purpose of this Act is to ensure Medicare beneficiary access to advance wound care products while in a skilled nursing facility or while on a home health plan of care by allowing separate payment to be made for advanced surgical dressings under part B of title XVIII of the Social Security Act as a durable medical equipment prosthetics, orthotics, and supplies (DMEPOS) benefit. 
2.Medicare coverage of and payment for advanced surgical dressings furnished in a skilled nursing facility or in a home health setting as durable medical equipment 
(a)Exclusion from payment as part of skilled nursing facility servicesSection 1888(e)(2)(A)(iii) of the Social Security Act (42 U.S.C. 1395yy(e)(2)(A)(iii)) is amended by adding at the end the following:  (VI) Surgical dressings (identified as most current of January 1, 2017, by HCPCS codes A4450–A6549, and as subsequently modified by the Secretary), if delivered to an individual who is a patient in a skilled nursing facility for use during the individual’s stay in the facility. . 
(b)Exclusion from coverage as part of home health servicesSection 1861(m)(5) of the Social Security Act (42 U.S.C. 1395x(m)(5)) is amended by striking and durable medical equipment and inserting , durable medical equipment, and surgical dressings (identified as most current of January 1, 2017, by HCPCS codes A4450–A6549, and as subsequently modified by the Secretary). (c)Processing of claims for advanced surgical dressingsSection 1874A(a) of the Social Security Act (42 U.S.C. 1395kk–1(a)) is amended by adding at the end the following new paragraph: 
 
(7)Use of medicare administrative contractors for processing claims for advanced surgical dressingsThe Secretary shall provide for the submission and processing of claims for surgical dressings referred to in sections 1888(e)(2)(A)(iii)(VI) and 1861(m)(5) for payment under part B by the same medicare administrative contractors as process claims for other durable medical equipment.. (d)Education incentive program To improve quality of wound care (1)In generalThe Secretary of Health and Human Services shall establish an education incentive program to encourage each nursing facility, skilled nursing facility, or home health agency certified under title XVIII or XIX of the Social Security Act to provide their clinical staff members annually with access to wound care education. Such education shall be of a scope and level to be determined by the Secretary. 
(2)MonitoringThe Secretary shall establish a means of measuring such education on a regular basis, as determined by the Secretary. (3)Impact and incentivesThe Secretary shall determine the overall impact of the education incentive program on the quality of care provided. The type and level of incentive to be provided under the program shall be determined by the Secretary, in the Secretary’s discretion and subject to amounts available in advance from appropriations, based on the Secretary’s determination of such impact. 
(e)Effective dateThe amendments made by this section shall apply to surgical dressings furnished on or after January 1, 2017.   